DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/04/22, with respect to 35 U.S.C. 103 have been fully considered and are persuasive. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 and 8 and 15,
 	Corroy teaches a method for handling network congestion applied to a system comprising a host and a switch, the method comprising:
 	obtaining a transmitted data volume of a flow; (para [0024])
 	identifying a predictable flow in the flow; (para [0047])
 	obtaining a congestion transmission model of the predictable flow, and solving the congestion transmission model to obtain a scheduling policy for the predictable flow; and (para [0048]).

 	Dai teaches Identifying unpredictable flow (para [0108]).
 	allocating bandwidths to the predictable flow and the non-predictable flow to obtain a bandwidth allocation result, and sending the bandwidth allocation result and the scheduling policy to the host, so that the host executes the scheduling policy in a scheduling period (para [0159]).

 	The prior art of record do not teach “identifying a predictable flow and a non-predictable flow in the flow including calculating a traffic matrix based on a statistical result of the transmitted data volume, wherein when determining that an error between a most recently transmitted data volume of a flow f in the traffic matrix and an average data volume of the flow f within a preset time period is less than a preset threshold, determining the flow f as a predictable flow; or when the error is greater than or equal to the preset threshold, determining the flow f as a non-predictable flow;”

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        
/JASON E MATTIS/Primary Examiner, Art Unit 2461